PER CURIAM
Defendant, an inmate at the Oregon State Prison, appeals his conviction for possession of a weapon by an inmate. ORS 166.275. He argues that the conviction violates the state and federal double jeopardy clauses because he had previously received prison discipline for the same conduct. In State v. Rezin, 139 Or App 156, 911 P2d 1264, withdrawn by order March 28, 1996, we resolved the issues that defendant raises contrary to his contentions. We withdrew the opinion in Rezin under ORAP 8.05(2) when we learned that the defendant had died before we issued the opinion. We now readopt and reaffirm our reasoning in Rezin and therefore affirm defendant’s conviction in this case.
Affirmed.